Citation Nr: 0033466	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of anxiety disorder, currently rated as 10 
percent disabling.

2.  The timeliness of the veteran's appeal of the issue of an 
earlier effective date for the grant of service connection 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1996 the 
Board granted service connection for an anxiety disorder and 
in February 1997 the RO assigned a 10 percent evaluation for 
the disability.

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
manifested by mild symptoms.  

2.  On February 28, 1997 the RO mailed a decision to the 
veteran assigning a 10 percent evaluation with an effective 
dated of November 20, 1987, for an anxiety disorder.

3.  The veteran filed a Notice of Disagreement (NOD) in April 
1997, disagreeing with the 10 percent evaluation and the 
effective date.  He contended that the effective date should 
have been July 5, 1983.  

4.  The RO then issued a Statement of the Case (SOC) on July 
30, 1997 along with a letter notifying the veteran that he 
had to file a formal appeal within 60 days from that date or 
the remainder, if any, of the one-year period from the date 
of the letter that had informed him of the action that he had 
appealed.  This correspondence was addressed to the veteran 
at his address of record.  The SOC addressed both the 
increased evaluation issue and the earlier effective date 
issue.  

5.  The veteran did not file a VA Form 9 or formal appeal 
with regard to the earlier effective date issue within 60 
days of the July 30, 1997 letter or within one-year of the 
February 28, 1997 rating decision.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for an increased rating for an 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9400 
(1996) and (2000).

2.  The veteran did not file a timely Substantive Appeal from 
the February 1997 rating decision assigning an effective date 
of November 20, 1987 for the grant of service connection for 
an anxiety disorder; thus, the decision is final.  38 
U.S.C.A. 7105 (West 1991 & Supp. 2000); 38 C.F.R. 3.109(b), 
20.200, 20.201, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Service connection for an anxiety disorder was granted in a 
Board decision dated, September 1996 and the RO assigned a 10 
percent evaluation under Diagnostic Code 9400.

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

a.  Background

In an undated Health Department Mental Health Program record 
the veteran's nervous disorder was evaluated.  He was clean 
and dressed adequately.  The veteran was alert, coherent and 
oriented in relation to time, place and person.  His hands 
trembled and he was observed to be nervous and restless.  A 
diagnostic impression was not provided.  

At the July 1992 RO hearing the veteran testified that he 
began receiving treatment for his psychiatric disorder 
immediately after service and continued to receive treatment 
to the present time.  He reported nightmares and a loss of 
appetite.  His wife testified that he was nervous after 
discharge and that he had to get psychiatric help.  She 
stated that he had nightmares and thought that everyone was 
talking about him.  The veteran's wife indicated that they 
had to move several times because they had problems with the 
neighbors.  She described an incident when he attacked her 
and another when he attacked their daughter.  The veteran's 
wife reported that he became anxious under certain 
circumstances, fought with the children and was on medication 
for his psychiatric disorder.  

The VA examined the veteran in March 1995.  He was very 
aggressive, defiant, hostile and threatening in a manner that 
was clearly voluntary.  The veteran was confronted in the 
presence of his wife and the police was called to be at the 
office door.  Afterward, he immediately calmed down and 
agreed to participate in the interview.  The veteran 
drastically changed his behavior becoming very attentive and 
cooperative, providing specific details of the situation.  He 
was adequately dressed and groomed.  The veteran was alert 
and oriented to time, place and person.  His mood was 
anxious, his affect was constricted and his concentration was 
good.  The veteran's memory was good; his speech was clear 
and coherent.  He was not hallucinating, suicidal or 
homicidal.  His insight and judgment were fair and he 
exhibited fair impulse control.  The diagnoses included 
anxiety disorder, not otherwise specified and his Global 
Assessment of Functioning (GAF) score was 0, unspecified.  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  The examiner opined 
that there was no evidence of PTSD or schizophrenia and no 
symptoms of psychosis were described.  He indicated that the 
symptoms that were present and described in the record since 
1978 were related to anxiety.  

A social and industrial field survey was attempted in April 
1995, but the veteran moved and his current address was 
unknown.  

The VA examined the veteran in May 1999.  He was casually 
dressed and adequately groomed.  The veteran was alert, aware 
of the interview situation and in contact with reality.  He 
was observed to be very anxious and hyperactive but he was 
cooperative with the interview situation.  His answers were 
relevant and coherent.  The affect he displayed was adequate 
and his mood was definitely anxious and restless.  He was 
oriented in person, place and time.  His memory and 
intellectual functioning were preserved.  The veteran's 
judgment was fair and his insight was superficial.  

The diagnoses included generalized anxiety disorder, chronic 
and his GAF was 60 to 65.  A GAF score between 51 and 60 
indicates moderate symptoms such as flat affect, and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social or occupational functioning such as few 
friends or conflicts with peers or co-workers.  A GAF score 
between 61 and 70 is indicative of some mild symptoms such as 
depressed mood and mild insomnia or some difficulty in social 
or occupational functioning such as theft within the 
households but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

b.  Regulations 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
bipolar disorder and PTSD, formerly set forth in 38 C.F.R. §§ 
4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125- 4.130 
(1999)).  See 61 Fed. Reg. 52695-52702 (1996).  Generally, 
when the laws or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996):

A 100 percent evaluation will be assigned for an anxiety 
disorder when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior will be 
present.  The individual will be unable to obtain or retain 
employment.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  When there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, a 30 
percent evaluation is warranted.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation will be 
assigned when the psychoneurotic symptoms are less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of nervousness productive of mild social and 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9400.

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2000), is:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2000).  


c.  Analysis

Under the "old" criteria, the weight of the evidence shows no 
more than mild (10 percent) social and industrial impairment 
from an anxiety disorder.  The veteran and his wife have 
described medication and psychiatric treatment for his 
anxiety disorder.  He reported nightmares and a loss of 
appetite.  The evidence provided GAF scores between 60 and 65 
indicating some mild to moderate symptoms.  Thus, no more 
than mild social and industrial impairment is evident.  The 
evidence did not show that the veteran's anxiety disorder 
interfered with his work.  Moreover, social impairment is 
only significant to the rating process to the extent that it 
affects industrial adaptability.  38 C.F.R. 4.129 (effective 
prior to November 7, 1996).  He does not suffer from the 
definite industrial and social impairment required for a 30 
percent rating under the old criteria of Code 9400.  

The Board finds, after careful review of all the evidence of 
record, that an increased evaluation is not warranted for the 
veteran's service-connected anxiety disorder under the 
revised criteria.  Neither the symptoms reported by the 
veteran nor the objective findings noted by the VA examiners 
in March 1995 and May 1999 support an increased rating.  The 
Board notes that the veteran has reported taking medication 
and receiving therapy for his anxiety disorder.  Although his 
wife testified that his anxiety disorder had affected his 
social life there is no evidence that his symptoms have 
affected his occupational life.  Furthermore, there is no 
evidence of symptoms such as depressed mood, suspiciousness, 
panic attacks, chronic sleep impairment or mild memory loss.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim for an increased disability 
evaluation in excess of the currently assigned 10 percent 
rating for the veteran's service-connected anxiety disorder.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected anxiety 
disorder does not warrant a rating greater than 10 percent 
under either version of the rating criteria.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 10 percent for anxiety disorder 
must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

II.  Timeliness of the Veteran's Appeal of the Issue of an 
Earlier Effective Date

In this case, the RO issued a rating decision on February 28, 
1997, which assigned a 10 percent evaluation with an 
effective dated of November 20, 1987 for an anxiety disorder.  
He was notified of this action and apprised of his appellate 
rights in February 1997.  The veteran submitted a NOD in 
April 1997.  Thereafter, the RO issued an SOC on July 30, 
1997.  The veteran did submit a VA Form 9 in September 1997 
but did not address the issue of an earlier effective date 
for the grant of service connection for an anxiety disorder 
in that VA Form 9.  

The Board wrote the veteran in September 2000 notifying him 
that a substantive appeal with regard to the issue of an 
earlier effective date had not been received.  The veteran 
responded by resubmitting a copy of his September 1997 VA 
Form 9, which did not address the earlier effective date 
issue.  He also submitted a copy of a letter from the Board 
regarding receipt of his claims folder and hospitalization 
and outpatient treatment records, dated December 1983 to 
December 1984, that were already included in the claims 
folder.  He averred that these records showed treatment for 
an anxiety disorder prior to the November 20, 1997 effective 
date.  

If no substantive appeal is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. 7105(c) 
(West 1991 & Supp. 2000); 38 C.F.R. 20.1103 (2000).  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  A Substantive Appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 20.302(b) 
(2000).  

A Substantive Appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  If the 
SOC or Supplemental Statement of the Case (SSOC) addressed 
several issues, the Substantive Appeal must either indicate 
that the appeal is being perfected for all of those issues or 
must specifically identify the issues appealed.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the SOC or prior SSOCs.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact in an SOC 
or SSOC, which is not specifically contested.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. 20.202 (2000).  

Based on its review of the record, the Board finds that the 
veteran did not perfect a timely appeal from the February 
1997 decision of the RO.  In this case, it is shown that the 
SOC was issued on July 30, 1997 notifying the veteran that he 
needed to timely file a formal appeal.  Although the veteran 
filed a timely VA Form 9 to the issue of an increased 
evaluation for his service-connected anxiety disorder, he did 
not address the issue of an earlier effective date for the 
grant of service connection for an anxiety disorder.  

Accordingly, as a VA Form 9 or formal appeal to the issue of 
an earlier effective date for the grant of service connection 
for an anxiety disorder was not submitted within 60 days of 
July 30, 1997, the veteran is not shown to have completed a 
timely appeal from the RO decision of February 1997 which 
assigned an effective date of November 20, 1997.  The Board 
does not have jurisdiction to review on the merits an appeal 
from the February 1997 rating decision regarding the 
effective date of the award at this time. 


ORDER

An increased rating for an anxiety disorder is denied.

As the veteran did not file a timely Substantive Appeal from 
the February 1997 RO decision to the issued of an earlier 
effective date for the grant of service connection for an 
anxiety disorder, the appeal must be dismissed.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

